DETAILED ACTION
This Office Action is in response to the Amendment filed on 06/18/2021 as a Request for Continued Examination. 
In the filed response, claims 1-18 have been amended, where claims 1, 15, and 17  are independent claims. Further, new claims 19-20 have been added.
Accordingly, Claims 1-20 have been examined and are pending.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/18/2021 has been entered.


	Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 07/02/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
3.	Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below.
4.	Given the BRI of the claims, the Examiner respectfully submits that new prior art Trinh discloses all of the recited features of claim 1. Specifically, the display device as claimed can be any device for displaying any information since the limitation does not specify the device type and the data that is to be displayed. As such, Trinh’s instrument cluster 4, which is generally always located in the driver’s field of vision (para 0009), can be interpreted as a display device since it is capable of displaying information (para 0022). Also as noted in earlier office actions, the claimed instrument panel is construed to be analogous to a vehicle dashboard. Accordingly, the camera and IR emitter (IR LED – para 0013) of Trinh’s driver monitoring system (abstract) are a part of the instrument cluster, which in turn is integrated into the vehicle dashboard (para 0022). Importantly, the spatial proximity of the camera and IR emitter of Trinh’s driver monitoring system (e.g. Figs. 4-5) ensures that an optimal driver illumination and driver monitoring takes place (para 0004). As to the outer frame of Trinh’s instrument cluster, Trinh shows the outline of said cluster within the dashboard which can be construed as the outer frame. To provide additional support for this feature, the Examiner introduces prior art Clark, where Clarke explicitly discloses an instrument cluster having a frame that encloses a display (e.g. Figs. 5 and 9). Please see office action below for details.
5.	Examiner acknowledges Applicant’s remarks/amendments related to the claim objections raised in the last office action. As such, the claim objections are withdrawn.

7.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
8.	Accordingly, Claims 1-20 have been examined and are pending.

Specification
9.	The disclosure is objected to because of the following informalities: para 0027 (pg. 9) of specification reads “Specifically, the outer frame 18 of the display device 10 is deposed to become flush with the surface of the instrument panel 4” (emphasis added). It appears this should read “disposed”.  The same also applies to “is deposed” in para 0033 (pg. 11). Please check and update accordingly.  Appropriate correction is required.

Claim Objections
10.	Claim 16 is objected to because of the following informalities:  Regarding the limitation “does not protrude outward from the outer frame of the display device” (emphasis added), the Examiner would like to confirm where the corresponding support can be found in the instant disclosure. It appears the drawings (e.g. Figs. 1-4) suggest this feature as reflected in element 20, . Appropriate correction is required.

Claim Rejections - 35 USC § 112
11.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, claim 17 recites the limitation phrase “the display device is provided to stand on a vehicle-width directional central portion of the instrument panel” (emphasis added). Claim 17 also recites “such that the outer frame of the display device is fixed to the instrument panel directly” 
Regarding claim 19, claim 19 recites the limitation phrase “wherein the display device is fitted in an opening formed in an upper region of a forward-rearward directional rear surface of a vehicle- width directional central portion of the instrument panel, and wherein the camera lens is built in the display device fitted in the opening and the light-emitting unit is located within the opening of the instrument panel” First, it is not readily apparent what is meant by where the opening is actually formed. For e.g., the limitation refers to a “rear surface” however it is not clear what this rear surface pertains to. Second, it is unclear that the light emitting unit is located in the opening of the instrument panel, particularly since claim 1 on which claim 19 depends, describes the light emitting unit as being built in to the display device; hence, it is difficult to ascertain the location of the light emitting unit.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trinh et al. (US 2017/0264797 A1), in view of Clark et al. (US 9,463,694 B1) hereinafter referred to as Trinh and Clark, respectively
Regarding claim 1, (Currently Amended) Trinh discloses “A driver driver [Para 0022 - Trinh discloses driver monitoring system 1 for imaging a driver. Instrument cluster 4, which includes elements of the driver monitoring system, can display data and is integrated into the vehicle dashboard], wherein an outer frame of the display device is fixed to the instrument panel [If instrument cluster 4 is integrated into dashboard, then all portions of the cluster (including the periphery, which is construed as an outer frame) must be fixed to said dashboard. Figs. 4-5 depict an outer frame of instrument cluster 4. See Clark below for further support], [[and]] the driver [At side marginal areas of instrument cluster 4 are camera devices 5 (para 0024) which include camera unit 9, camera chip 9’, and optics 9” (e.g. optics lens). See para 0024-0025] and whose entrance surface is oriented toward the driver of the[Camera-based driver monitoring systems watch the face of the driver (para 0002). Cameras are aligned to position of driver or the driver’s head (para 0028)] , and a light-emitting unit which is built in the display device [The camera and IR emitter make up driving monitor system 1 (abstract) which is integral to instrument cluster 4, i.e. a display capable component that is in the dashboard (para 0022)] such that the outer frame of the display device is fixed to the instrument panel directly [If instrument cluster 4 is integrated (i.e. fixed) into dashboard, then all portions of said cluster (including the periphery) must be directly fixed to said dashboard] and whose emitting surface is oriented toward the driver.” [Para 0003, IR emitter must be mounted in the vehicle to be able to reliably monitor the driver. Para 0028, emissions from IR emitters reflect off driver and are detected by camera for monitoring purposes] Although Trinh discloses instrument cluster 4 which is depicted (Figs. 4-5) as having an outermost edge (i.e. outer-frame), Clark from the same or similar field of endeavor is brought in to more explicitly teach these elements. Specifically, “wherein an outer frame of the display device is fixed to the instrument panel” [Clark’s instrument cluster has a frame and display (e.g. liquid crystal display) supported by said frame (col. 1 lines 50-56). See frame 502 and 901 in Figs. 5 (col. 3 lines 15-24) and 9, respectively]. Clark also discloses [Reference Fig. 5 and corresponding text for support. Clark’s instrument cluster 100 is mounted in vehicle dashboard 101 (col. 1 lines 10-15)]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the driver monitoring system disclosed by Trinh (abstract) to add the teachings of Clark as above to integrate an instrument cluster into a vehicle so as to provide adequate viewing area and conserve space in the vehicle cabin while displaying vehicle information to the driver (abstract).   
Regarding claim 3 (Currently Amended) Trinh and Clark teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Trinh further discloses “wherein the display device comprises a display [Trinh’s instrument cluster 4 is analogous to a display device since it can display information to a driver (para 0022). Also see Clark below for support], and an outer frame adjacent to at least a part of an outer edge of the display [The outer portion/periphery of Trinh’s instrument cluster 4 (Figs. 4-5) can be construed as a frame that defines the periphery of said cluster. See Clark below for more explicit support], and wherein the camera lens is provided inside the outer frame [Trinh’s camera devices/optical lenses are preferably situated at the margins (construed as the outer part) of the instrument cluster so as to maximize the likelihood of continuous monitoring of the driver (para 0009)].  Although Figs. 4-5 of Trinh depict an outermost portion of said cluster 4 which can be viewed as an outer frame, Trinh does not explicitly teach “and an outer frame adjacent to at least a part of an outer edge of the display”. Clark on the other hand from the same or similar field of endeavor is brought in to more explicitly teach the foregoing elements. [Clark’s frame (e.g. 901) can be construed as being adjacent to the edge of display 902. See Fig. 9 and associated text]  The motivation for combining Trinh and Clarke has been discussed in connection with claim 1, above. 
Regarding claim 4 (Currently Amended) Trinh and Clark teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Trinh further teaches “which is configured to image a driver of the vehicle [Trinh’s camera 9 is configured to image the driver for monitoring purposes (para 0028)], wherein the camera lens is provided on the side of a driver seat with respect to the display in a vehicle-width direction of the vehicle.”  [As per Fig. 1 for example, camera devices 5 (Fig. 3) in instrument cluster 4 are located on the side of the driver seat so as to provide continuous monitoring of the driver (para 0009)]
Regarding claim 5 (Currently Amended) Trinh and Clark teach all the limitations of claim 4, and are analyzed as previously discussed with respect to that claim. With respect to Claim 5, Trinh’s cameras/lenses are not provided on an upper side of the instrument cluster 4 in an upward-downward direction of the vehicle. Instead the cameras/lenses are located toward the bottom of said cluster (Figs. 4-5). Although Trinh’s cameras are shown to be positioned near the bottom of the instrument cluster, it has been held that a mere rearrangement of an element(s) without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in this case does not modify the operation of the device because the cameras provide continuous monitoring of a driver of a vehicle (abstract).  The benefits of this modification include being able to detect the driver’s behavior in order to be able to determine for example whether the driver is observing traffic situations or is exhibiting signs of fatigue (para 0002); hence Trinh’s driver monitoring system provides analogous benefits as those expressed in the instant application (e.g. para 0002 of filed spec). 
Regarding claim 6 (Currently Amended) Trinh and Clark teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Trinh further discloses “which is configured to image a driver of the vehicle, [Trinh’s camera 9 is configured to image the driver for monitoring purposes (para 0028)] and further comprises [[a]]the light-emitting unit which is built in the display device [IR emitters 10 and cameras 9 (Figs. 1 and 3) are a part of instrument cluster 4, which in turn is integrated into the vehicle dashboard (para 0022)] and whose emitting surface is oriented toward the driver [Para 0028, emissions from IR emitters reflect off driver and are detected by camera for monitoring purposes], wherein the camera lens is provided at one of opposite ends of the display device on the side of a driver seat in a vehicle-width direction of the vehicle [Since Trinh shows two sets of cameras 9/IR emitters 10 (Fig. 4) in instrument cluster 4 (one on left side and one on right side), the camera 9 of the left side pair can be viewed as being on the opposite end of instrument cluster 4 closer to the driver seat. Also reference camera 9 on left side of instrument cluster 4 in Fig. 5], and the light-emitting unit is provided at the other end of the display device on the side of a front passenger seat in the vehicle-width direction.” [If camera 9 in the left hand pair is nearest the driver, then light emitter 10 in the right hand pair is nearest the passenger. Also see Fig. 5, where light emitters 19 on right hand side of instrument cluster would be located closer to a passenger] 
Regarding claim 7  (Currently Amended) Trinh and Clark teach all the limitations of claim 6, and are analyzed as previously discussed with respect to that claim.  Trinh further discloses “wherein the display device comprises a display [See Trinh’s instrument cluster 4 which can display information (para 0022). Also see Clark’s instrument cluster which can include a LCD (col. 1 lines 30-31)], and an outer frame adjacent to at least a part of an outer edge of the [See e.g. Figs. 4-5 where the periphery of instrument cluster 4 can be construed as having a defined edge], and wherein the camera lens is built in a portion of the outer frame on the side of the driver seat in the vehicle-width detection [Figs. 4-5. See camera element 9], and the light-emitting unit is built in a portion of the outer frame on the side of the front passenger seat in the vehicle-width detection.” [Figs. 4-5. See lighting element 10] 
 Regarding claim 8  (Currently Amended) Trinh and Clark teach all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim.   Trinh further discloses “wherein the camera lens is built in a portion of the outer frame on the side of the driver seat in the vehicle-width detection [Figs. 4-5. See camera element 9] and on an upper side in an upward-downward direction of the vehicle [Although Trinh’s camera is shown to be positioned on the lower side, one skilled in the art would recognize that other locations are equally possible so as to provide optimal imaging of the driver], and the light-emitting unit is built in a portion of the outer frame on the side of the front passenger seat in the vehicle-width detection and on a lower side in the upward-downward direction.”  [Figs. 4-5. See lighting element 10 which is shown at a lower side] It has been held that a mere rearrangement of an element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).  The rearrangement in the case of Trinh does not modify the operation of the device because it still enables a driver to be monitored continuously (para 0009).  The benefits of this modification include being able to determine whether the driver is experiencing fatigue or the like (para 0028).
Regarding claim 9  (Currently Amended) Trinh and Clark teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.   Trinh further discloses “wherein the display device is disposed without any obstacle between the display device anddriver.  [Trinh’s driver monitoring system in instrument cluster 4 is within the driver’s field of vision (para 0009); hence, there would be no obstructions to disable the driver’s viewing capability] 
Regarding claim 10  (Currently Amended) Trinh and Clark teach all the limitations of claim 9, and are analyzed as previously discussed with respect to that claim.   Trinh further discloses “wherein, when viewed from the rear of the vehicle to the front of the vehicle, the camera lens is disposed at a position which the camera lens is not overlapped with a steering wheel.”  [See Fig. 1 of Trinh where camera device 5 is not overlapped with steering wheel]
Regarding claim 11  (Currently Amended) Trinh and Clark teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.    Trinh further discloses “further comprising: [[a]]the light-emitting unit which is built in the display device [Light emitter 10 of driver monitoring system 1 (abstract) is a part of instrument cluster 4 (para 0022)] and whose emitting surface is oriented toward a driver seat [Para 0028, emissions from IR emitters reflect off driver and are detected by camera for monitoring purposes], wherein the light-emitting unit is disposed at a position which is closer to the driver seat than the center of the instrument panel.”  [Per Fig. 4 for example, light emitter 10 of the left side camera 9/light emitter 10 pair is shown to be closer to the driver seat than the center of the dashboard] 
Regarding claim 12  (Currently Amended) Trinh and Clark teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.   “further comprising: [[a]]the light-emitting unit which is built in the display device [Light emitter 10 of driver monitoring system 1 (abstract) is a part of instrument cluster 4 (para 0022)] and whose emitting surface is oriented toward a driver seat [Para 0028, emissions from IR emitters reflect off driver and are detected by camera for monitoring purposes], wherein the light-emitting [See Fig. 5, where light emitters 19 on right hand side of instrument cluster would be located closer to a passenger]  
Regarding claim 14  (Currently Amended) Trinh and Clark teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Trinh further discloses “wherein the camera lens is provided at a position other than an end area on the driver seat side in the vehicle- width direction, in the outer frame of the display device.”  [See Figs. 4-5. Camera 9 can be construed as occupying the peripheral region of instrument cluster 14. Given the BRI of “an end area of the driver side seat”, camera 9 it is not located at the far left part of instrument cluster 14 which would be considered closest to the driver]
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the device of Claim 1. However Trinh and Clark do not disclose “the display device is provided to stand on a vehicle-width directional central portion of the instrument panel”. Fong on the other hand from the same or similar field of endeavor teaches the above features. [Refer to Fig. 1 (and corresponding text) of Fong, where instrument cluster 10 is mounted to a top surface 12 of vehicle dashboard 13] The motivation for combining Trinh, Clark and Fong has been discussed in connection with claim 2, above. 
Claims 2, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Trinh, in view of Clark, and in further view of Fong et al. US 7,357,095 B1, hereinafter referred to as Fong.
Regarding claim 2 (Currently Amended) Trinh and Clark teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. However Trinh and Clark do not disclose the limitation of claim 2. Fong on the other hand from the same or similar field of endeavor teaches “wherein the display device is provided to stand upwardly from an upper [Refer to Fig. 1 (and corresponding text) of Fong, where instrument cluster 10 is mounted to a top surface 12 of vehicle dashboard 13]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle instrument clusters of Trinh and Clark to add the teachings of Fong as above to illustrate how an instrument cluster can be mounted on a top surface of a vehicle dashboard to help give the operator a more direct view of the displayed information without having to take his or her eyes off the road while driving; thus, the foregoing arrangement allows for a safer driving experience (col. 1 lines 34-60).
Regarding claim 15, claim 15 is rejected under the same art and evidentiary limitations as determined for the device of Claim 1. The display capability of the instrument cluster in Trinh is shown to be directed towards the rear of the vehicle and the peripheral region of said instrument cluster (e.g. Figs. 4-5), which can be construed as an outer frame, extends in the vehicle width direction and the up-down direction. Also see Clark regarding the outer frame of the instrument cluster - e.g. Figs. 3 and 5.  However Trinh and Clark do not disclose “a display device is provided to stand upwardly from an upper surface of the instrument panel”. Fong on the other hand from the same or similar field of endeavor teaches the foregoing feature. [Refer to Fig. 1 (and corresponding text) of Fong, where instrument cluster 10 is mounted to a top surface 12 of vehicle dashboard 13] The motivation for combining Trinh, Clark, and Fong has been discussed in connection with claim 2, above. 
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the device of Claims 1 and 7. As to the lighting not protruding outward from the outer frame of the display device, Trinh’s IR emitters (10) as shown (e.g. Fig.2) do not appear to protrude away from the driver monitoring system in instrument cluster 14.  As per para 0022, the . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Trinh, in view of Clark, and in further view of Beauregard US 2017/0313191 A1, hereinafter referred to as Beauregard.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the device of Claim 1. However Trinh and Clark do not disclose “wherein the display device is provided on an upper surface of a vehicle-width directional central portion of the instrument panel.” Beauregard on the other hand from the same or similar field of endeavor teaches the above features. [See para 0024 where display device is positioned on the dashboard substantially in the middle along he transverse direction of the vehicle. See Fig. 2 for example.] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle instrument clusters of Trinh and Clark to add the teachings of Beauregard as above to provide aesthetically pleasing and ergonomic trim assembly comprising a display device (para 0005) for providing display information about functions of the vehicle (para 0002) in order to assist the driver.
 
Allowable Subject Matter
13.	Claims 13, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
driver 
19. (New) The driver imaging device as recited in claim 1, wherein the display device is fitted in an opening formed in an upper region of a forward-rearward directional rear surface of a vehicle- width directional central portion of the instrument panel, and wherein the camera lens is built in the display device fitted in the opening and the light-emitting unit is located within the opening of the instrument panel.   
20. (New) The driver imaging device as recited in claim 19, wherein the camera lens is provided closer to the driver in a vehicle-width direction of the vehicle than the light-emitting unit. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486